Title: From George Washington to John Stanwix, 28 May 1757
From: Washington, George
To: Stanwix, John



[Fort Loudoun, 28 May 1757]
To Colonel StanwixSir,

Your Orders of the 23d instant I was favoured with this morning; and have complied therewith as punctually as possible. The following is a List of the particulars which John Spour hath passed his receipt to me for; and promised to deliver to Edward Shippen Esquire (at Lancaster) agreeable to your direction.

               
                  10 Barrels Gun-powder
                  6 lb. round-shot
               
               
                  3 Tons of Lead
                  12,000 musket-flints
               
            
There is not, belonging to His Majesty at this place, either match or cartridge-paper: neither brimstone, saltpetre, or three-pound-ball.
We have but 20 Rheam of cartridge-paper for the use of the Regiment: and that I bought and sent from Philadelphia, during my stay there in march last.
In a Return which was given in to His Excellency, the Earl of Loudoun, mention was made of a cask containing matches and cartridges: But, upon a later examination, we discover that no matches were in it; and that we are in want of this article ourselves. The load of each waggon is completed with six-pound ball to the amount as above.
A Return of His Majestys Stores I herewith send (at least at this place) as given to me by the Quarter-master of the Virginia Regiment. For there never has been any person appointed (since Mr De Fever left us) to take charge of them.
The Cuttawba’s have been of little use, but a great expence to

this Colony; and are now gone home: The Cherokees I apprehend will follow their example. There is a party of 70 or 80 of them, with some Soldiers, now out—commanded by Major Lewis of the Regiment: But I expect very little from them; as I conceive it will scarcely be in the power of the Officers to carry them far enough to do much service.
We are still without pay, and must continue to be so for six weeks longer. Yet I have been lucky (for I can call it nothing but luck) under my circumstances, to keep the Soldiers from mutiny and desertion; employed as they are on very fatiguing and laborious Duty.
You will excuse me, Sir, for saying that I think there never was, and perhaps never again will be, so favourable an opportunity as the present for reducing Fort Du Quisne. Several Prisoners have made their escape from the Ohio this Spring and agree in their accounts, that there are but 300 men left in the Garrison. and I do not conceive that the French are so strong in Canada as to reinforce this place, and defend themselves, at Home, this campaign. Surely, then, this is too precious an opportunity to be lost.
Any Commands wherewith you are pleased to honor me, I shall take delight in obeying: and am Sir, with very great Esteem, Your most obedt Hble Servant,

G:W.
The 28th May, 1757.   

